internal_revenue_service index number department of the treasury washington dc person to contact telephone number refer reply to co dom corp ate date - plr-113132-99 date a dear we respond to a letter from your authorized representative dated date requesting that we supplement our letter rulings dated date plr-11958-97 the prior letter_ruling and date plr-111623-98 the prior supplemental letter_ruling additional information was submitted on september october and date the information submitted for consideration is summarized below capitalized terms retain the meaning assigned to them in the prior letter_ruling the taxpayer requested a private_letter_ruling for a proposed transaction consisting of an initial_public_offering of controlled stock the ipo followed by the distribution of the controlled stock held by distributing to distributing s shareholders on a pro-rata basis the spin-off’ based on the facts submitted and representations made the prior letter_ruling was issued however a change in market conditions caused the taxpayer to restructure the proposed transaction to complete the spin-off prior to the ipo the taxpayer requested a supplemental letter_ruling that the revised transaction would not affect the earlier rulings based on the facts submitted and the taxpayer's representation that it would complete the public offering within twelve months of the distribution the prior supplemental letter_ruling was issued consistent with the prior letter_ruling and prior supplemental letter_ruling distributing completed the spin-off on date a however the ipo of controlled stock has not been completed and more than twelve months has passed since the spin-off in its request for a second supplemental letter_ruling the taxpayer explained that unanticipated sustained unfavorable market conditions for companies of controlled's type have caused controlled to postpone indefinitely a public offering of its stock controlled’s investment bankers analyzed market conditions and recommended that controlled satisfy its need for additional capital through other means accordingly the taxpayer requests a second supplemental letter_ruling confirming the rulings in the prior letter_ruling based on either the unanticipated sustained unfavorable market conditions or a fit and focus business_purpose in the prior letter_ruling request the taxpayer made the following representation e the distribution of the stock of the controlled_corporation is carried out for the following corporate business purposes i to permit the managements of the distributing and controlled corporations to focus on their respective core businesses ii to improve the near term earnings_of the distributing_corporation by eliminating from the distributing corporation’s results of operations the expenses associated with developing the controlled corporation's business b iii to permit the financial community to focus separately on the distributing_corporation and the controlled_corporation and iv to enable the controlled_corporation to have greater access to capital to finance its business the distribution of the stock of the controlled_corporation is motivated in whole or substantial part by these corporate business purposes information concerning business_purpose i submitted by the taxpayer in its first request as supplemented by additional submissions in connection with this ruling demonstrate that under the organizational structure of the corporation prior to the distribution of controlled the taxpayer was unable to pursue effectively the strategies necessary to enhance its performance the two different businesses required distributing's management to implement two distinct and incompatible strategies to operate each business successfully the taxpayer has substantiated its business_purpose analysis that both business a and business b would benefit from the separation based upon the information and representations submitted with the original and supplemental ruling requests we reaffirm the rulings set forth in the prior letter_ruling provided that the spin-off on date a is not being examined by a district_director no opinion is expressed concerning the federal_income_tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this supplemental letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this supplemental jetter ruling was consummated in accordance with the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by mark s jennings acting chief branch
